internal_revenue_service number release date index number -------------------- ------------------- ------------------------------------ in re --------------------------------------------------- ---------------------------------------------- department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc tege eoeg e02 - plr-137193-03 date date legend pool ---------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------- association ---------------------------------------- state -------- state laws -------------------------------------------------------- --------------------------------------------------------- ------------------------------------------------ --------------------------------------------------------- dear ------------- this is in response to your letter dated date and subsequent correspondence requesting a ruling that the income of pool is excluded from gross_income under sec_115 of the internal_revenue_code facts pool is an unincorporated association of counties and county-related political subdivisions of state it was established by means of participation agreements with its members to provide health and employee_benefits to officers employees retirees and eligible dependents of its members pursuant to state laws pool is organized exclusively for the benefit of state counties and other county related political subdivisions to provide a pool for its members’ health and employee_benefits membership in pool is limited to state counties and other county related political subdivisions of state that execute participation agreements with pool pool represents plr-137193-03 that each current or future member must be a political_subdivision as defined in sec_1_103-1 of the federal_income_tax regulations of state an organization constituting an integral part of a political_subdivision of state or an entity whose income is excluded from gross_income under sec_115 of the code pool’s participation_agreement will be amended to conform to these representations by pool association is a nonprofit membership corporation established by resolution of the state legislature and later incorporated the association’s articles of incorporation provide that it was organized and shall be operated to augment the efforts of state county officials to provide a responsive form of government for the people of state further the interest of local_government for the people of state and assist the people and counties of state in accomplishing their goals toward meeting the challenge of modern society and acts necessary to achieve that end voting membership in association is limited to counties of state association has received a ruling from the internal_revenue_service that it is exempt from federal tax under sec_501 of the code as an organization described in sec_501 pool is governed by a board_of trustees elected by the members of pool all board members must be an employee or an elected or appointed official of a member of pool association is under contract with pool to provide administrative services and serve as pool’s manager association acts as an independent_contractor and has control of its services and the manner in which they are performed association is free to contract for similar services to be performed for other trusts funds or pools sponsored by association while it is under contract with pool pool pays association a fee for the services rendered pursuant to the contract the contract provides that either party may terminate the contract at any time upon thirty days written notice pool’s income is from contributions and fees from its members and investment_income pool makes expenditures to cover claims payable the costs of certain insurance premiums program administration fees royalties and miscellaneous expenses any surplus resulting from an excess of revenues over expenditures may be distributed or refunded to pool’s members at the discretion of pool’s board_of trustees no net_earnings of pool may inure to the benefit of or be distributed to any private person except that reasonable_compensation for services rendered may be paid_by pool in the event of pool’s dissolution all its assets after payment of debts and obligations shall be distributed to its members or to a successor entity the income of which is excluded under sec_115 of the code law analysis plr-137193-03 sec_115 of the code provides that gross_income does not include income derived from any essential_governmental_function and accruing to a state or political_subdivision thereof in revrul_77_261 1977_2_cb_45 holds that income from a fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its political subdivisions is excludable from gross_income under sec_115 of the code that ruling reasons that the investment of positive cash balances by a state or political_subdivision thereof in order to receive yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes or other revenue for use in meeting governmental expenses in addition the ruling also provides that since the state and its participating political subdivisions have an unrestricted right to their proportionate share of the investment fund’s income the fund’s income accrues to them within the meaning of sec_115 revrul_77_261 points out that congress did not desire in any way to restrict a state’s participation in enterprises that may be useful in carrying out those projects desirable from the standpoint of the state government which on a broad consideration of the question may be the function of the sovereign to conduct revrul_90_74 1990_2_cb_34 holds that income of an organization formed operated and funded by political subdivisions of a state to pool their casualty risks is excluded from gross_income under sec_115 of the code the ruling states that income of such an organization formed to pool risks in lieu of purchasing insurance to cover their public liability workers’ compensation or employees’ health obligations is excluded under sec_115 if private interests do not except for incidental_benefits to employees of the participating state and political subdivisions participate in or benefit from the organizations pool was created to provide a vehicle for providing health and employee benefit plans and related_services to its members and their employees the type of benefits provided are similar to those mentioned in revrul_90_74 pool therefore like the organization described in revrul_90_74 performs an essential_governmental_function within the meaning of sec_115 of the code the income of pool is used solely to provide benefits to members and their employees only counties and other political subdivisions of state are allowed to become members of pool in the event of the dissolution of pool all its remaining assets after the payment of debts and obligations shall be distributed to its members or to a successor entity the income of which is excluded under sec_115 of the code private interests do not participate in or benefit from income of pool other than as provided in revrul_90_74 therefore the income of pool accrues to political subdivisions within the meaning of sec_115 of the code conclusion plr-137193-03 provided that pool amends its participation_agreement as provided above we conclude that the income of pool is excluded from gross_income under sec_115 of the code a copy of this letter should be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied sincerely barbara e beckman assistant chief eo branch office of division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for sec_6110 purposes
